DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.
Response to Arguments
Applicant's arguments, in the amendment filed 7/29/2021, with respect to the rejections of claims1-18,20 under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gorocica Buenfil et al. (US 2013/0034624)
 Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 recites the limitation " estimate the economic value " in line 12  There is insufficient antecedent basis for this limitation in the claim. Claims 2-9 and 20 depends on claim 1 and 17 respectively and therefore they are also indefinite. Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garant et al ( US 2014/0088939) in view of Gorocica Buenfil et al. (US 2013/0034624)
As to claim 1, Garant teaches a non-transitory computer readable medium including code that, when executed by at least one processor in a system, would cause the system to: 
associate a plurality of attributes with real collected data for a growing animal( measurement data 104 refers to physical and/or behavioral characteristics taken on either a live animal or embryo, a carcass, a cut of meat or animal Organs/viscera.  The measurement data may be obtained using internal or external measuring devices; paragraph [0013-0014];[0019]; [0034],[0041],[0052]),
generate a synthetic data set using the plurality of attributes so that the synthetic data set includes synthetic images with developed image of the growing animal (the generic mathematical model is parameterized by deformation using the measurement data of the animal product to generate a customized 
mathematical model of the animal product and the animal product is evaluated based on the customized mathematical model, abstract).
Garant et al does not teach, “analyze real images of any selected animal to predict future attributes about that selected animal; and estimate the economic value of the selected growing animal using the analyzed real images”. 
However, Gorocica Buenfil et al  teaches  managing animals can involve identifying a trait by analyzing a biological sample and determining a physical characteristic of a bovine subject using imaging and the measurement may also include internal physical characteristics such as, but not limited to, backfat thickness, muscle tissue depth, amount of marbling, ribeye area, follicular development, bone development, and tenderness that may be imaged using conventional internal 

 As to claim 3, Garant  teaches the non-transitory computer readable medium of claim 2 further including code that, when executed, causes the system to segment the image to isolate the 
portion that contains the animal ( paragraph [0087-0089]). 
 	As to claim 4, Garant et al teaches a non-transitory computer readable medium of claim 3, wherein the synthetic data is generated by altering at least one characteristic of the animal ( paragraph [0046],[0087-0089]). 
As to claim 5, Garant e et al teaches the  non-transitory computer readable medium of claim 4 further including  code that, when executed, causes the system to estimate an attribute of the animal based on the synthetic data generated by altering the characteristic, wherein the attribute estimation allows time-based attribute determination associated with the animal ( paragraph [0043],[0050][0087]). 
 	As to claim 6, Garant et al teaches the non-transitory computer readable medium of claim 5, wherein the attribute includes at least one attribute selected from the group of attributes 
including weight, body composition, height, behavior, breed, gender, age, and 
health (paragraph [0019], [0065-0066]). 
As to claim 7, Garant et al teaches the non-transitory computer readable medium of claim 5 further including code that, when executed, causes the system to: validate the new training data set to produce validated data;  and use the validated data to train the system (After training and computing the weight vector, new positions of those non-feature vertices are calculated by using this RBF network with their initial positions. The RBF transformed model maintains the same topology as the generic model, paragraph [0078]). 
 	As to claim 8, Garant et al teaches the  non-transitory computer readable medium of claim 7 further including code that, when executed, causes the system to:  display the future attributes on a display to a user, thereby allowing the user to determine time-to-market for the animal ( paragraph [0043],[0050]). 
 	As to claim 9, Gorocica Buenfil et al teaches the non-transitory computer readable medium of claim 2 further including code that, when executed, causes the system to: predict an anatomical parameter for the animal using existing anatomical parameters ( paragraph [0019][037],[0062]);  generate an anatomical synthetic image;  combine the anatomical synthetic image with the image of the animal to generate a new animal synthetic image ( paragraph [0070],[0075]). 
 	  The limitation of claim 17 has been addressed above.
As to claim 20, Gorocica Buenfil et al teaches the method of claim 17, wherein the new parameter is at least one of a blood characteristic and blood vessel (paragraph [0050],[0077])
					 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664